 1
 2
 3
 4
 5
 6
 7
 8
                            UNITED STATES DISTRICT COURT
 9
                           CENTRAL DISTRICT OF CALIFORNIA
10
11   ESTATE OF ROBERT GRAHAM, et al.,
                                                     Case No. CV11-8604 MWF (FFMx)
12                 Plaintiffs,
13           v.                                      PROTECTIVE ORDER
                                                     PURSUANT TO STIPULATION
14   SOTHEBY’S, INC.,
15                 Defendant.
16
17
18   1.1   PURPOSES AND LIMITATIONS
19         Discovery in this action is likely to involve production of confidential,
20   proprietary, or private information for which special protection from public
21   disclosure and from use for any purpose other than prosecuting this litigation may
22   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
23   enter the following Stipulated Protective Order. The parties acknowledge that this
24   Order does not confer blanket protections on all disclosures or responses to
25   discovery and that the protection it affords from public disclosure and use extends
26   only to the limited information or items that are entitled to confidential treatment
27   under the applicable legal principles. The parties further acknowledge, as set forth in
28   Section 12.3, below, that this Stipulated Protective Order does not entitle them to
     STIPULATED PROTECTIVE ORDER                       CASE NO. 11-CV-8604-MWF(FFMX)
 1   file confidential information under seal; Civil Local Rule 79-5 sets forth the
 2   procedures that must be followed and the standards that will be applied when a party
 3   seeks permission from the court to file material under seal.
 4   1.2     GOOD CAUSE STATEMENT
 5           This action may involve valuable commercial, financial, and/or proprietary
 6   information for which special protection from public disclosure and from use for
 7   any purpose other than prosecution of this action is warranted. Such confidential
 8   and proprietary materials and information consist of, among other things,
 9   confidential business or financial information, information regarding confidential
10   business practices, or other confidential commercial information (including
11   information implicating privacy rights of third parties), information otherwise
12   generally unavailable to the public, or which may be privileged or otherwise
13   protected from disclosure under state or federal statutes, court rules, case decisions,
14   or common law. Accordingly, to expedite the flow of information, to facilitate the
15   prompt resolution of disputes over confidentiality of discovery materials, to
16   adequately protect information the parties are entitled to keep confidential, to ensure
17   that the parties are permitted reasonable necessary uses of such material in
18   preparation for and in the conduct of trial, to address their handling at the end of the
19   litigation, and serve the ends of justice, a protective order for such information is
20   justified in this matter. It is the intent of the parties that information will not be
21   designated as confidential for tactical reasons and that nothing be so designated
22   without a good faith belief that it has been maintained in a confidential, non-public
23   manner, and there is good cause why it should not be part of the public record of this
24   case.
25   2.      DEFINITIONS
26           2.1   Action: Estate of Robert Graham, et al. v. Sotheby’s, Inc., C.D. Cal.
27   Case No. CV11-8604 MWF (FFMx).
28
     STIPULATED PROTECTIVE ORDER                 2     CASE NO. 11-CV-8604-MWF(FFMX)
 1          2.2    Challenging Party:      a Party or Non-Party that challenges the
 2   designation of information or items under this Order.
 3          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 4   how it is generated, stored or maintained) or tangible things that qualify for
 5   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 6   the Good Cause Statement.
 7          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
 8   their support staff).
 9          2.5    Designating Party: a Party or Non-Party that designates information or
10   items that it produces in disclosures or in responses to discovery as
11   “CONFIDENTIAL.”
12          2.6    Disclosure or Discovery Material: all items or information, regardless
13   of the medium or manner in which it is generated, stored, or maintained (including,
14   among other things, testimony, transcripts, and tangible things), that are produced or
15   generated in disclosures or responses to discovery in this matter.
16          2.7    Expert: a person with specialized knowledge or experience in a matter
17   pertinent to the litigation who has been retained by a Party or its counsel to serve as
18   an expert witness or as a consultant in this Action.
19          2.8    House Counsel: attorneys who are employees of a party to this Action.
20   House Counsel does not include Outside Counsel of Record or any other outside
21   counsel.
22          2.9    Non-Party: any natural person, partnership, corporation, association, or
23   other legal entity not named as a Party to this action.
24          2.10 Outside Counsel of Record: attorneys who are not employees of a
25   party to this Action but are retained to represent or advise a party to this Action and
26   have appeared in this Action on behalf of that party or are affiliated with a law firm
27   which has appeared on behalf of that party, and includes support staff.
28
     STIPULATED PROTECTIVE ORDER                 3      CASE NO. 11-CV-8604-MWF(FFMX)
 1         2.11 Party: any party to this Action, including all of its officers, directors,
 2   employees, consultants, retained experts, and Outside Counsel of Record (and their
 3   support staffs).
 4         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 5   Discovery Material in this Action.
 6         2.13 Professional Vendors:        persons or entities that provide litigation
 7   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
 8   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 9   and their employees and subcontractors.
10         2.14 Protected Material:       any Disclosure or Discovery Material that is
11   designated as “CONFIDENTIAL.”
12         2.15 Receiving Party:        a Party that receives Disclosure or Discovery
13   Material from a Producing Party.
14   3.    SCOPE
15         The protections conferred by this Stipulation and Order cover not only
16   Protected Material (as defined above), but also (1) any information copied or
17   extracted from Protected Material; (2) all copies, excerpts, summaries, or
18   compilations of Protected Material; and (3) any testimony, conversations, or
19   presentations by Parties or their Counsel that might reveal Protected Material.
20         Any use of Protected Material at trial shall be governed by the orders of the
21   trial judge. This Order does not govern the use of Protected Material at trial.
22   4.    DURATION
23         Once a case proceeds to trial, all of the information that was designated as
24   confidential or maintained pursuant to this protective order becomes public and will
25   be presumptively available to all members of the public, including the press, unless
26   compelling reasons supported by specific factual findings to proceed otherwise are
27   made to the trial judge in advance of the trial. See Kamakana v. City and County of
28   Honolulu, 447 F.3d 1172, 1180-81 (9th Cir. 2006) (distinguishing “good cause”
     STIPULATED PROTECTIVE ORDER                4      CASE NO. 11-CV-8604-MWF(FFMX)
 1   showing for sealing documents produced in discovery from “compelling reasons”
 2   standard when merits-related documents are part of court record). Accordingly, the
 3   terms of this protective order do not extend beyond the commencement of the trial.
 4   5.    DESIGNATING PROTECTED MATERIAL
 5         5.1    Exercise of Restraint and Care in Designating Material for Protection.
 6   Each Party or Non-Party that designates information or items for protection under
 7   this Order must take care to limit any such designation to specific material that
 8   qualifies under the appropriate standards. The Designating Party must designate for
 9   protection only those parts of material, documents, items, or oral or written
10   communications that qualify so that other portions of the material, documents,
11   items, or communications for which protection is not warranted are not swept
12   unjustifiably within the ambit of this Order.
13         Mass, indiscriminate, or routinized designations are prohibited. Designations
14   that are shown to be clearly unjustified or that have been made for an improper
15   purpose (e.g., to unnecessarily encumber the case development process or to impose
16   unnecessary expenses and burdens on other parties) may expose the Designating
17   Party to sanctions.
18         If it comes to a Designating Party’s attention that information or items that it
19   designated for protection do not qualify for protection, that Designating Party must
20   promptly notify all other Parties that it is withdrawing the inapplicable designation.
21         5.2    Manner and Timing of Designations. Except as otherwise provided in
22   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
23   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
24   under this Order must be clearly so designated before the material is disclosed or
25   produced.
26         Designation in conformity with this Order requires:
27                (a) for information in documentary form (e.g., paper or electronic
28   documents, but excluding transcripts of depositions or other pretrial or trial
     STIPULATED PROTECTIVE ORDER                 5     CASE NO. 11-CV-8604-MWF(FFMX)
 1   proceedings), that the Producing Party affix at a minimum, the legend
 2   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
 3   contains protected material. If only a portion or portions of the material on a page
 4   qualifies for protection, the Producing Party also must clearly identify the protected
 5   portion(s) (e.g., by making appropriate markings in the margins).
 6         A Party or Non-Party that makes original documents available for inspection
 7   need not designate them for protection until after the inspecting Party has indicated
 8   which documents it would like copied and produced. During the inspection and
 9   before the designation, all of the material made available for inspection shall be
10   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
11   documents it wants copied and produced, the Producing Party must determine which
12   documents, or portions thereof, qualify for protection under this Order. Then, before
13   producing the specified documents, the Producing Party must affix the
14   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
15   portion or portions of the material on a page qualifies for protection, the Producing
16   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
17   markings in the margins).
18                (b)   for testimony given in depositions that the Designating Party
19   identify the Disclosure or Discovery Material on the record, before the close of the
20   deposition all protected testimony.
21                (c) for information produced in some form other than documentary and
22   for any other tangible items, that the Producing Party affix in a prominent place on
23   the exterior of the container or containers in which the information is stored the
24   legend “CONFIDENTIAL.” If only a portion or portions of the information
25   warrants protection, the Producing Party, to the extent practicable, shall identify the
26   protected portion(s).
27         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
28   failure to designate qualified information or items does not, standing alone, waive
     STIPULATED PROTECTIVE ORDER                6      CASE NO. 11-CV-8604-MWF(FFMX)
 1   the Designating Party’s right to secure protection under this Order for such material.
 2   Upon timely correction of a designation, the Receiving Party must make reasonable
 3   efforts to assure that the material is treated in accordance with the provisions of this
 4   Order.
 5   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 6         6.1    Timing of Challenges.      Any Party or Non-Party may challenge a
 7   designation of confidentiality at any time that is consistent with the Court’s
 8   Scheduling Order.
 9         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
10   resolution process under Local Rule 37.1 et seq.
11         6.3    The burden of persuasion in any such challenge proceeding shall be on
12   the Designating Party. Frivolous challenges, and those made for an improper
13   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
14   parties) may expose the Challenging Party to sanctions. Unless the Designating
15   Party has waived or withdrawn the confidentiality designation, all parties shall
16   continue to afford the material in question the level of protection to which it is
17   entitled under the Producing Party’s designation until the Court rules on the
18   challenge.
19   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
20         7.1    Basic Principles. A Receiving Party may use Protected Material that is
21   disclosed or produced by another Party or by a Non-Party in connection with this
22   Action only for prosecuting, defending, or attempting to settle this Action. Such
23   Protected Material may be disclosed only to the categories of persons and under the
24   conditions described in this Order. When the Action has been terminated, a
25   Receiving Party must comply with the provisions of section 13 below (FINAL
26   DISPOSITION).
27
28
     STIPULATED PROTECTIVE ORDER                 7      CASE NO. 11-CV-8604-MWF(FFMX)
 1         Protected Material must be stored and maintained by a Receiving Party at a
 2   location and in a secure manner that ensures that access is limited to the persons
 3   authorized under this Order.
 4         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
 5   otherwise ordered by the court or permitted in writing by the Designating Party, a
 6   Receiving    Party    may      disclose   any   information   or   item    designated
 7   “CONFIDENTIAL” only to:
 8                (a) the Receiving Party’s Outside Counsel of Record in this Action, as
 9   well as employees of said Outside Counsel of Record to whom it is reasonably
10   necessary to disclose the information for this Action;
11                (b) the officers, directors, and employees (including House Counsel) of
12   the Receiving Party to whom disclosure is reasonably necessary for this Action;
13                (c) Experts (as defined in this Order) of the Receiving Party to whom
14   disclosure is reasonably necessary for this Action and who have signed the
15   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
16                (d) the court and its personnel;
17                (e) court reporters and their staff;
18                (f) professional jury or trial consultants, mock jurors, and Professional
19   Vendors to whom disclosure is reasonably necessary for this Action and who have
20   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
21                (g) the author or recipient of a document containing the information or
22   a custodian or other person who otherwise possessed or knew the information;
23                (h) during their depositions, witnesses ,and attorneys for witnesses, in
24   the Action to whom disclosure is reasonably necessary provided: (1) the deposing
25   party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
26   they will not be permitted to keep any confidential information unless they sign the
27   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
28   agreed by the Designating Party or ordered by the court. Pages of transcribed
     STIPULATED PROTECTIVE ORDER                 8       CASE NO. 11-CV-8604-MWF(FFMX)
 1   deposition testimony or exhibits to depositions that reveal Protected Material may
 2   be separately bound by the court reporter and may not be disclosed to anyone except
 3   as permitted under this Stipulated Protective Order; and
 4                (i) any mediator or settlement officer, and their supporting personnel,
 5   mutually agreed upon by any of the parties engaged in settlement discussions.
 6   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 7   IN OTHER LITIGATION
 8         If a Party is served with a subpoena or a court order issued in other litigation
 9   that compels disclosure of any information or items designated in this Action as
10   “CONFIDENTIAL,” that Party must:
11                (a) promptly notify in writing the Designating Party. Such notification
12   shall include a copy of the subpoena or court order;
13                (b) promptly notify in writing the party who caused the subpoena or
14   order to issue in the other litigation that some or all of the material covered by the
15   subpoena or order is subject to this Protective Order. Such notification shall include
16   a copy of this Stipulated Protective Order; and
17                (c) cooperate with respect to all reasonable procedures sought to be
18   pursued by the Designating Party whose Protected Material may be affected.
19         If the Designating Party timely seeks a protective order, the Party served with
20   the subpoena or court order shall not produce any information designated in this
21   action as “CONFIDENTIAL” before a determination by the court from which the
22   subpoena or order issued, unless the Party has obtained the Designating Party’s
23   permission. The Designating Party shall bear the burden and expense of seeking
24   protection in that court of its confidential material and nothing in these provisions
25   should be construed as authorizing or encouraging a Receiving Party in this Action
26   to disobey a lawful directive from another court.
27
28
     STIPULATED PROTECTIVE ORDER                9        CASE NO. 11-CV-8604-MWF(FFMX)
 1   9.    A    NON-PARTY’S         PROTECTED          MATERIAL       SOUGHT       TO    BE
 2   PRODUCED IN THIS LITIGATION
 3                (a) The terms of this Order are applicable to information produced by a
 4   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
 5   produced by Non-Parties in connection with this litigation is protected by the
 6   remedies and relief provided by this Order. Nothing in these provisions should be
 7   construed as prohibiting a Non-Party from seeking additional protections.
 8                (b) In the event that a Party is required, by a valid discovery request, to
 9   produce a Non-Party’s confidential information in its possession, and the Party is
10   subject to an agreement with the Non-Party not to produce the Non-Party’s
11   confidential information, then the Party shall:
12                      (1) promptly notify in writing the Requesting Party and the Non-
13   Party that some or all of the information requested is subject to a confidentiality
14   agreement with a Non-Party;
15                      (2)    promptly provide the Non-Party with a copy of the
16   Stipulated Protective Order in this Action, the relevant discovery request(s), and a
17   reasonably specific description of the information requested; and
18                      (3) make the information requested available for inspection by
19   the Non-Party, if requested.
20                (c) If the Non-Party fails to seek a protective order from this court
21   within 14 days of receiving the notice and accompanying information, the Receiving
22   Party may produce the Non-Party’s confidential information responsive to the
23   discovery request. If the Non-Party timely seeks a protective order, the Receiving
24   Party shall not produce any information in its possession or control that is subject to
25   the confidentiality agreement with the Non-Party before a determination by the
26   court. Absent a court order to the contrary, the Non-Party shall bear the burden and
27   expense of seeking protection in this court of its Protected Material.
28
     STIPULATED PROTECTIVE ORDER                10     CASE NO. 11-CV-8604-MWF(FFMX)
 1   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 2         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 3   Protected Material to any person or in any circumstance not authorized under this
 4   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 5   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
 6   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
 7   persons to whom unauthorized disclosures were made of all the terms of this Order,
 8   and (d) request such person or persons to execute the “Acknowledgment and
 9   Agreement to Be Bound” that is attached hereto as Exhibit A.
10   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
11   PROTECTED MATERIAL
12         When a Producing Party gives notice to Receiving Parties that certain
13   inadvertently produced material is subject to a claim of privilege or other protection,
14   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
15   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
16   may be established in an e-discovery order that provides for production without
17   prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
18   as the parties reach an agreement on the effect of disclosure of a communication or
19   information covered by the attorney-client privilege or work product protection, the
20   parties may incorporate their agreement in the stipulated protective order submitted
21   to the court.
22   12.   MISCELLANEOUS
23         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
24   person to seek its modification by the Court in the future.
25         12.2 Right to Assert Other Objections. By stipulating to the entry of this
26   Protective Order no Party waives any right it otherwise would have to object to
27   disclosing or producing any information or item on any ground not addressed in this
28
     STIPULATED PROTECTIVE ORDER                11     CASE NO. 11-CV-8604-MWF(FFMX)
 1   Stipulated Protective Order. Similarly, no Party waives any right to object on any
 2   ground to use in evidence of any of the material covered by this Protective Order.
 3         12.3 Filing Protected Material. A Party that seeks to file under seal any
 4   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
 5   only be filed under seal pursuant to a court order authorizing the sealing of the
 6   specific Protected Material at issue. If a Party's request to file Protected Material
 7   under seal is denied by the court, then the Receiving Party may file the information
 8   in the public record unless otherwise instructed by the court.
 9   13.   FINAL DISPOSITION
10         After the final disposition of this Action, as defined in paragraph 4, within 60
11   days of a written request by the Designating Party, each Receiving Party must return
12   all Protected Material to the Producing Party or destroy such material. As used in
13   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
14   summaries, and any other format reproducing or capturing any of the Protected
15   Material. Whether the Protected Material is returned or destroyed, the Receiving
16   Party must submit a written certification to the Producing Party (and, if not the same
17   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
18   (by category, where appropriate) all the Protected Material that was returned or
19   destroyed and (2)affirms that the Receiving Party has not retained any copies,
20   abstracts, compilations, summaries or any other format reproducing or capturing any
21   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
22   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
23   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
24   reports, attorney work product, and consultant and expert work product, even if such
25   materials contain Protected Material. Any such archival copies that contain or
26   constitute Protected Material remain subject to this Protective Order as set forth in
27   Section 4 (DURATION).
28
     STIPULATED PROTECTIVE ORDER                12     CASE NO. 11-CV-8604-MWF(FFMX)
 1   14.   Any violation of this Order may be punished by any and all appropriate
 2   measures including, without limitation, contempt proceedings and/or monetary
 3   sanctions.
 4   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 5
 6   DATED: October 25, 2019                    /S/ FREDERICK F. MUM
                                                 FREDERICK F. MUMM
 7                                             United States Magistrate Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     STIPULATED PROTECTIVE ORDER          13    CASE NO. 11-CV-8604-MWF(FFMX)
 1                                        EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
 4   I,   _____________________________            [print   or    type    full   name],    of
 5   _________________ [print or type full address], declare under penalty of perjury
 6   that I have read in its entirety and understand the Stipulated Protective Order that
 7   was issued by the United States District Court for the Central District of California
 8   on [date] in the case of Estate of Robert Graham, et al. v. Sotheby’s, Inc., C.D. Cal.
 9   Case No. CV11-8604 MWF (FFMx). I agree to comply with and to be bound by all
10   the terms of this Stipulated Protective Order and I understand and acknowledge that
11   failure to so comply could expose me to sanctions and punishment in the nature of
12   contempt. I solemnly promise that I will not disclose in any manner any information
13   or item that is subject to this Stipulated Protective Order to any person or entity
14   except in strict compliance with the provisions of this Order.
15   I further agree to submit to the jurisdiction of the United States District Court for the
16   Central District of California for the purpose of enforcing the terms of this
17   Stipulated Protective Order, even if such enforcement proceedings occur after
18   termination of this action. I hereby appoint __________________________ [print
19   or type full name] of _______________________________________ [print or type
20   full address and telephone number] as my California agent for service of process in
21   connection with this action or any proceedings related to enforcement of this
22   Stipulated Protective Order.
23   Date: ______________________________________
24   City and State where sworn and signed: _________________________________
25   Printed name: _______________________________
26
27   Signature: __________________________________
28
     STIPULATED PROTECTIVE ORDER                 14     CASE NO. 11-CV-8604-MWF(FFMX)
